IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DOMENIC A. TRICOME,                : No. 190 MAL 2017
                                   :
                Petitioner         :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
          v.                       :
                                   :
                                   :
A. CHARLES PERUTO, JR., THE LAW    :
OFFICES OF A. CHARLES PERUTO, JR., :
                                   :
                Respondents        :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.